DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Preliminary Amendment, filed on February 18, 2020, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Claim(s) 15-20 are withdrawn from consideration due to being directed to a non-elected invention.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 24th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 22nd, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on February 18, 2020.  These drawings are considered acceptable by Examiner. 
Claim Objection(s)
Claim(s) 1 & 6 are objected to because of the following informalities: 
Regarding Claim(s) 1, 6 are objected to because of the following informalities:  The phrase “not positioned over” does not recite a positive limitation and instead attempts to claim the disclosed invention by excluding what the applicants did not disclose or invent, rather than distinctly and particularly pointing out what the applicants did disclose or invent.  Essentially this claim language fails to provide any structural element or concrete component and there is improper [MPEP 2173.05(i)].
For instance, per Claim 1, Examiner suggests modifying “the protective coating is not positioned over the display area” to – the display area is free of the protective coating --  in order to place the claim in better form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claim(s) 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "diamond-like carbon" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demers (U.S. Pub. No. 2015/0167193 A1). 
Regarding Claim 1, Demers teaches an electronic device (200, “mobile phone,” ¶ [0029]; see at least Fig. 2) comprising: a display device (208) of operable to project an image; a front cover substrate (212, “transparent cover” [Wingdings font/0xE0] “made of a transparent material such as glass”) positioned over the display device (208) and comprising a transparent material, the front cover substrate (212) comprising a display area (region of 212) over the display device (208) and a non-display area (region around 212) around at least the perimeter of the front cover substrate (212) such that the display device is operable to project the image through the display area of the front cover substrate (212); and a protective coating (, 206 & 210 [Wingdings font/0xE0] “aluminum oxide coating,” ¶ [0032]) disposed on at least a portion of the non-display area of the front cover substrate (210), the protective coating () comprising an inorganic material (¶ [0032], ¶ [0035]), wherein the protective coating ( is not positioned over the display area (208).  
Regarding Claim 2, Demers teaches the electronic device of claim 1, wherein the protective coating () comprises one or more of SiuAlvOxNy, Ta205, Nb2O5, AlN, Si3N4, AlOxNy, SiOXNy, SiNX, SiNx:Hy, HfO2, TiO2, ZrO2, Y203, A1203, MoO3, TiC, TiB, TiBC, SiC, SinOxC, diamond-like carbon, diamond film, or combinations thereof.  
Regarding Claim 3, Demers teaches the electronic device of claim 1 or claim 2, wherein the protective coating () comprises a thickness of from > 100 nm to < 10 microns (“3 micrometers,” ¶ [0036]).  
Regarding Claim 4, Demers teaches the electronic device of claim 1, wherein the protective coating () is disposed at the edges (206) of the front cover substrate (212).  
Regarding Claim 5, Demers teaches the electronic device of claim 1, wherein the protective coating () is disposed over substantially the entire non-display area (Fig. 2).  
Regarding Claim 6, Demers teaches the electronic device of claim 1, wherein 50% or more of the front cover substrate (212) does not include the protective coating ().  
Regarding Claim 7, Demers teaches the electronic device of claim 1, further comprising a camera (part of component of 216), wherein the front cover substrate (212) comprise a camera area adjacent the camera, and wherein the non-display area is distinct from the camera area (Fig. 2).  
Regarding Claim 8, Demers teaches the electronic device of claim 1, further comprising an opaque layer (components contained within 216) under at least a portion of the non-display area of the front cover substrate (212).  
Regarding Claim 10, Demers teaches the electronic device of claim 1, further comprising an ETC coating over (via “a blasting and an etching process,” ¶ [0044]) at least a portion of the protective coating.  
Regarding Claim 11, Demers teaches the electronic device of claim 1, further comprising a back cover substrate (204, “back portion”) comprising a non-display area (of 204), and a back protective coating (etched surface) disposed on the non-display area of the back cover substrate.  
Regarding Claim 12, Demers teaches the electronic device of claim 1, wherein the front cover substrate (212) comprises glass (212, “transparent cover” [Wingdings font/0xE0] “made of a transparent material such as glass”).  
Regarding Claim 13, Demers teaches the electronic device of claim 12, wherein the front cover substrate comprises a thickness of from > 100 microns to < 5 mm (3 microns, since the substrate is flush with 206).  
Regarding Claim 14, Demers teaches the electronic device of claim 1, wherein the electronic device is a smartphone or tablet computer (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 9 are rejected under 35 U.S.C. 103 as being obvious over Demers.
Regarding Claim 9, Demers teaches the claimed invention (see rejection in Claim 1 above) except for the specific limitation of the protective coating comprising an a* of greater than or equal to 2 or a b* of greater than or equal to 2 in transmittance when viewed at a normal angle of incidence according to L*a*b* color coordinates.  
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the protective coating, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing the protective coating comprising an a* of greater than or equal to 2 or a b* of greater than or equal to 2 in transmittance when viewed at a normal angle of incidence according to L*a*b* color coordinates in order to improve overall protectability during operation of mobile device, thereby increasing longevity and shelf-life.
Examiner's Note	
The Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Hana Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
USPTO Art Unit 2875
Patent Examiner Hana Featherly





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875